UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1629


DEIRDRE C. GLASCOE,

                      Plaintiff – Appellant,

          v.

CHARLES J. MARTOFF; KATE J. FRANCIS,

                      Defendants – Appellees,

          and

MONIFA N. BAILEY; JANE DOE #1; JANE DOE #2,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00708-GBL-TCB)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deirdre C. Glascoe, Appellant Pro Se. Thomas Douglas            Lane,
THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Deirdre C. Glascoe appeals the district court’s order

granting summary judgment to Appellees, denying Glascoe’s motion

for judgment as a matter of law, and ruling on other pending

motions.           She   also    appeals       the     court’s      denial      of   her

post-judgment motion for new trial.                  We have reviewed the record

and   find    no    reversible    error.        Accordingly,          we    affirm   both

orders for the reasons stated by the district court.                         Glascoe v.

Martoff, No. 1:09-cv-00708-GBL-TCB (E.D. Va., Apr. 20, May 19,

2011).       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in    the    materials

before   the    court     and   argument       would    not   aid     the    decisional

process.


                                                                               AFFIRMED




                                           2